Title: Sept. 3d. Sunday.
From: Adams, John
To: 


       Heard Dr. Cooper in the forenoon, Mr. Champion of Connecticutt in the Afternoon and Mr. Pemberton in the Evening at the Charity Lecture. Spent the Remainder of the Evening and supped with Mr. Otis, in Company with Mr. Adams, Mr. Wm. Davis, and Mr. Jno. Gill. The Evening spent in preparing for the Next Days Newspaper—a curious Employment. Cooking up Paragraphs, Articles, Occurences, &c.—working the political Engine! Otis talks all. He grows the most talkative Man alive. No other Gentleman in Company can find a Space to put in a Word—as Dr. Swift expressed it, he leaves no Elbow Room. There is much Sense, Knowledge, Spirit and Humour in his Conversation. But he grows narrative, like an old Man. Abounds with Stories.
      